The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered, and adjudged by the Court that the judgment of the court below should be, and the same is hereby reversed, and the cause is remanded, with directions to enter final judgment for the defendant below on the verdict, unless a motion in arrest of judgment or for judgment non obstante veredicto, shall be made and prevail.
TERRELL, C. J., and WHITFIELD, ELLIS, STRUM, BROWN and BUFORD, J. J., concur.